DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant's election with traverse of Group 1, in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are related enough such that the entire application can be searched without a serious additional burden.  Upon further consideration, the restriction requirement between Group I and Group II is withdrawn.
The election requirement, as between species 1 and species 2 is maintained.  While there may be some overlap in the subject matter, the mutually exclusive features between the two must be searched separately, and this results in an unacceptable additional search burden.  The restriction between species 1 and species 2 is made final, and claims 5, 11, 13, and 29 remain withdrawn.         

Allowable Subject Matter
Claims 3, 4, 15, 16, 17, 19, 21, 28, 30, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 2, 7, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,066 to Giles in view of US 5,435,145 to Jaster and US 9,901,027 to Ward.     
Regarding claim 1, Giles teaches a system for suppressing vaporization of a volatile fluid (col. 1, 64-68) dispensed from a pressure vessel (tank, Fig. 5), said system being for applying ammonia to soil, comprising:
an evaporator (72, Fig. 5) coupled in thermal communication with a first flow of volatile fluid from the pressure vessel and in fluid communication with a second flow of volatile fluid from the pressure vessel, said evaporator comprising at least one channel therein for channeling the second flow of volatile fluid therethrough; (col. 9, lines 44-60, describing a heat exchanger where a portion of volatile fluid from a tank is vaporized, in order to cool another portion of the volatile liquid in a heat exchanging relationship).
Giles does not teach
a metering valve coupled in fluid communication with said at least one channel and fluidly connected between said evaporator and the pressure vessel, said metering valve configured to regulate a flow rate of volatile fluid channeled to said evaporator;
a compressor coupled in fluid communication with and downstream from said at least one channel; and
a return line coupled in fluid communication with an outlet of said compressor, wherein said compressor is configured to compress the second flow of volatile fluid and channel the compressed second flow of volatile fluid to the pressure vessel via said return line.
Jaster teaches
Expansion valve 16 is a pulse width modulated solenoid valve which is controlled
by a controller 26 as part of a feedback loop. The controller 26 controls the expansion
valve 16 on the basis of the liquid level in the phase separator. (col. 3 line 65 to col. 4,
line 5).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Jaster, in order to provide an actively controllable expansion valve and a controller, such as a pulse width modulated valve, in order to provide active control of the valve according to changing system conditions.
Ward teaches
An ammonia vapor charge unit for an applicator tank, where a secondary
anhydrous ammonia tank is disposed adjacent to the applicator tank. Ammonia vapor
from the secondary tank is passed through a vapor compressor and then is injected into
the applicator tank to provide a greater pressure charge within the applicator tank.
(abstract)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Ward, in order to avoid wasting some of the ammonia be venting it to the atmosphere, and also to utilize the vaporized ammonia by compressing It an returning it to the applicator tank to help maintaining the pressure charge in the applicator tank.

Regarding claim 2, Giles as modified teaches the system in accordance with claim 1, wherein said metering valve comprises one of the following: 
a pulse-width-modulated expansion valve, a proportional expansion valve, and a mechanical thermal expansion valve. (pulse width modulation, see rejection of claim 1).  

Regarding claim 7, Giles as modified teaches the system in accordance with claim 1, but does not teach,
wherein the volatile fluid within the pressure vessel is at a first pressure and a first temperature, and wherein said compressor is configured to compress the second flow of volatile fluid to a second pressure and a second temperature greater than the first pressure and the first temperature, respectively.
However. In order for the compressed second flow into the pressure vessel, it must be compressed to a higher pressure than the first vessel.  Also, the same type of fluid is in both the second flow and in the pressure vessel, and thus in the equation PV=RT, the “R” value will be the same for both the second flow and the pressure vessel.  It is reasonable to expect that in at least some configurations the temperature in the second flow will be higher than the temperature in the pressure vessel.    

Regarding claim 23, Giles teaches a fluid application system comprising: 
a fluid line configured to channel a flow of volatile fluid from a pressure vessel (14, Fig. 3, lines leading from tank 14); 
a distribution manifold (18) coupled in fluid communication to said fluid line, said distribution manifold comprising a plurality of fluid dispensing lines (extending from bottom of 18), said distribution manifold configured to receive a first flow of volatile fluid from said fluid line and channel the first flow of volatile fluid to said plurality of fluid dispensing lines; (col. 9, lines 44-60, describing a heat exchanger where a portion of volatile fluid from a tank is vaporized, in order to cool another portion of the volatile liquid in a heat exchanging relationship).
an evaporator (72, Fig. 5, heat exchanger) comprising at least one channel therein for receiving a second flow of volatile fluid from said fluid line and channeling the second flow of volatile fluid therethrough; 
Giles does not teach,
a vapor compression system coupled in fluid communication to said fluid line, said vapor compression system comprising: 
a metering valve coupled in fluid communication with said at least one channel and fluidly connected between said evaporator and the pressure vessel, said metering valve configured to regulate a flow rate of volatile fluid channeled to said evaporator;
a compressor coupled in fluid communication with and downstream from said at least one channel; and
a return line coupled in fluid communication with an outlet of said compressor; wherein 
said evaporator is coupled in thermal communication with the first flow of volatile fluid for cooling the first flow of volatile fluid, and wherein said compressor is configured to compress the second flow of volatile fluid and channel the compressed second flow of volatile fluid to the pressure vessel via said return line.
Jaster teaches
Expansion valve 16 is a pulse width modulated solenoid valve which is controlled
by a controller 26 as part of a feedback loop. The controller 26 controls the expansion
valve 16 on the basis of the liquid level in the phase separator. (col. 3 line 65 to col. 4,
line 5).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Jaster, in order to provide an actively controllable expansion valve and a controller, such as a pulse width modulated valve, in order to provide active control of the valve according to changing system conditions.
Ward teaches
An ammonia vapor charge unit for an applicator tank, where a secondary
anhydrous ammonia tank is disposed adjacent to the applicator tank. Ammonia vapor
from the secondary tank is passed through a vapor compressor and then is injected into
the applicator tank to provide a greater pressure charge within the applicator tank.
(abstract)
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Ward, in order to avoid wasting some of the ammonia be venting it to the atmosphere, and also to utilize the vaporized ammonia by compressing It an returning it to the applicator tank to help maintaining the pressure charge in the applicator tank.

Regarding claim 24, Giles as modified teaches the fluid application system in accordance with claim 23 further comprising a plurality of soil preparation mechanisms coupled to said distribution manifold, wherein each soil preparation mechanism of said plurality of soil preparation mechanisms comprises a dispensing tube (24, Fig. 3), wherein each dispensing tube of said plurality of fluid dispensing lines is coupled to a respective fluid dispensing line of said plurality of fluid dispensing lines.  

Claim(s) 6, 8, 9, 10, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,066 to Giles in view of US 5,435,145 to Jaster, US 9,901,027 to Ward, US 2003/0205213 to Aquino.       
Regarding claims 6, 8, 9, 10, Giles teaches the system in accordance with claim 1, but does not teach,
Claim 6 - wherein said compressor comprises one of the following: a reciprocating compressor, a rotary vane compressor, a scroll compressor, a screw compressor, a centrifugal compressor, and a turbomachine.  
Claim 8 - further comprising a driving component, said compressor coupled to said driving component for operating said compressor.  
Claim 9 - wherein said driving component comprises one of the following: a hydraulic system, a ground drive system, and an electric drive system.  
Claim 10 - wherein said compressor comprises one of an electric motor and an external combustion engine configured to operate said compressor.  
Aquino teaches
Multiple types of compressors (scroll, vane, Screw) can be used in a given application (par. 252).  Further, a driving component such as an electric motor can be used to drive the compressor (par. 26). 10. (original) The system in accordance with claim 1, wherein said compressor comprises one of an electric motor and an external combustion engine configured to operate said compressor. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Aquino, in order to use of a variety of compressors depending upon which one is most readily adaptable for the given application, and to use an electric motor that can be powered by, for example, the alternator connected to the vehicle towing the liquid dispenser.     

Regarding claim 26, Giles teaches the fluid application system in accordance with claim 23, but does not teach,
wherein said vapor compression system further comprises a check valve coupled in fluid communication and downstream of said compressor, said check valve configured to prevent flow of the second flow of volatile fluid from said return line to said compressor.  
Aquino teaches
The use multiple check valves (322, 336, 392, Fig. 13, par. 101, 103, 105, 109) to prevent back flow.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Aquino, in order to prevent fluid flow from reversing its intended direction and causing potential harm to the system.	
	
Regarding claim 27, Giles as modified teaches the fluid application system in accordance with claim 23, but does not teach, 
further comprising a filtering system coupled in fluid communication with said fluid line and fluidly connected between said evaporator and the pressure vessel.  
	Aquino teaches using filters in a system using a compressor (par. 105).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Aquino, in order to filter impurities out of any of the fluids being used in the system.	

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,066 to Giles in view of US 5,435,145 to Jaster, US 9,901,027 to Ward, and US 5,845,592 to Ridgley.     
Regarding claim 12, Giles as modified teaches the system in accordance with claim 1, but does not teach, 
further comprising a fluid line coupled to an outlet of the pressure vessel, the return line coupled to an inlet of the pressure vessel, each of said fluid line and said return line comprising a quick connect coupler configured to couple said fluid line and said return line to the pressure vessel.  
	Ridgley teaches 
 	A container (54) with a fluid inlet (58) and a fluid outlet (60) (Fig. 1 and 3, col. 4, 23-30), and the use of quick disconnect couplings (164) on a hose (166) (col. 6, 29-40, Fig. 4).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Ridgley, in order to use commonly known fluid conveyance devices such as hoses/lies, along with quick connect couplings in order to avoid lengthy and time consuming connecting and disconnecting features.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,967,066 to Giles in view of US 5,435,145 to Jaster, US 9,901,027 to Ward and US 3,885,402 to Moody.     
Regarding 25, Giles as modified teaches the fluid application system in accordance with claim 23, but does not teach, 
wherein said vapor compression system further comprises a compressor unloader valve configured to unload said compressor.
However, Moody teaches a system with a compressor that compresses ammonia and which uses an unloader valve.  (col. 3, line 20 to col. 4, 8).   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Giles, in view of Moody, in order to provide some adjustment features in the compressor to account for varying load demands.  

Method claims 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
The following method claims are rejected on this basis.
Claim 14 – see apparatus claim 23
Claim 18 – see apparatus claim 24
Claim 20 – see apparatus claims 8, 9
Claim 22 – see apparatus claim 12. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763